Citation Nr: 0333222	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  02-19 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury of the left hand.

2.  Entitlement to service connection for jungle rot of the 
left hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Pitts, Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to May 
1947.  It appears from his DD Form 214 that he also had 
active service before this period, but that service is not 
verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Indianapolis, Indiana.  


REMAND

The current claims are remanded because evidence needed to 
decide them remains to be developed.  Because, it is shown in 
the claims file, the National Personnel Records Center (NPRC) 
informed the RO that the veteran's service personnel and 
medical records are unavailable and presumed to have been 
destroyed at the fire that occurred in 1973 at that 
repository, it is especially important that the development 
requested in this Remand be undertaken.  Judicial precedent 
applicable to fire-related cases so requires, as does the 
Veterans Claims Assistance Act, when the record of a claim is 
incomplete.

The veteran maintains that he injured his left hand during 
service and eventually developed aching in his fingers and 
blisters that appear on the hand in cold winter weather.  He 
maintains that the injury to his left hand came from 
reloading guns.  He offered this account during the August 
2001 VA examination of the hand, thumb, and fingers, the 
report of the examination shows.

In July 2001, the RO requested the veteran's service medical 
and dental records from the NPRC.  Later in that month, the 
NPRC replied to the RO that these records and the veteran's 
service personnel records were unavailable and presumed to 
have been destroyed by the fire that took place at NPRC 
headquarters in July 1973.  The NPRC advised in its reply 
that the veteran, if claiming illness or injury during 
service, must furnish information identifying his unit, the 
month and year of the illness or injury, and the nature of 
the illness or injury so that a search for Morning Reports 
and sick reports could be made (to attempt to confirm the 
illness or injury).  The NPRC stated in its reply that it 
would conduct such a search if given this information.

In a July 2001 letter dated one day before it received the 
NPRC's reply, the RO advised the veteran and his 
representative of the elements of a service connection claim 
and the type of evidence that could substantiate his claims.  
Later, it did not send to the veteran or his representative 
either notice of the NPRC's July 2001 determination that his 
service medical and personnel records had been destroyed by 
fire or a request that they furnish the particular 
information cited by that agency.  Rather, the RO denied the 
claims on the basis of the evidence of record that had been 
obtained, the VA examination reports of August 2001.  

The RO's actions after receiving the reply from the NPRC in 
July 2001 were insufficient.  The RO failed to follow well-
established procedures for fire-related cases.  After hearing 
from the NPRC in July 2001, the RO should have advised - - 
and VA had a duty to advise - - the veteran that even though 
his service records could not be found, alternate forms of 
evidence could be submitted.  See Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992).  After receiving the NPRC's reply, the 
RO should have assisted - - and VA had a duty to assist - - 
the veteran in obtaining such alternate evidence.  See id.

Thus, for example, an attempt should have been made to 
reconstruct the missing service medical record by seeking 
records directly from the facilities that the veteran 
reported treated him during service.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  The Board notes that in his 
June 2001 VA Form 21-526, Application for Compensation, the 
veteran gave information about where he had been treated 
during service for the conditions in concern.  He named two 
military hospitals in the United States at which he had been 
treated (and at one, he also stated, given his separation 
examination) and also said without naming the facility or 
other provider that he had been treated in Kyoto, Japan.  
Also, in his original formal claim, which he submitted in 
April 1986, he named two facilities where he said he had been 
treated for the conditions in concern.  

However, the record does not indicate that the RO tried to 
obtain medical records directly from the facilities named or 
to learn from the veteran the identity of the facility in 
Kyoto, Japan where he may have been treated.

The Department of Veterans Affairs Adjudication Procedure 
Manual provides that alternate sources of evidence should be 
resorted to in fire-related cases.  See VA Adjudication 
Procedure Manual, M21-1, Part III, Paragraphs 4.23, 4.25, 
4.29 (Change 88, February 27, 2002).  A "partial list" of 
"alternate documents that might substitute for service 
medical records" is set forth in M21-1:  VA military files; 
statements from service medical personnel; "buddy" 
certificates of affidavits; state or local accident and 
police reports; employment physical examinations; medical 
evidence from hospitals, clinics, and private physicians by 
which or by whom a veteran may have been treated, especially 
soon after separation; letters written during service; 
photographs taken during service; pharmacy prescription 
records; and insurance examinations.  VA Adjudication 
Procedure Manual, M21-1, Part III, Paragraph 4.25.  NA Form 
13055, Request for Information Needed to Reconstruct Medical 
Data (Form 13055) should be given to the claimant for 
completion and return to the RO.  VA Adjudication Procedure 
Manual, M21-1, Part III, Paragraph 4.23.

However, the record does not indicate that the RO advised the 
veteran and his representative of these or other alternate 
forms of evidence and requested that they identify any.  The 
record does not indicate that the RO asked the veteran to 
complete NA Form 13055.  Indeed, although in the VA Form 21-
526, Application for Compensation, that he submitted in April 
1986, the veteran reported that he had been treated for 
jungle rot soon after his separation from service ("after 
discharge [in] 1947") by a certain private physician, Dr. 
James W., the record does not show that the RO ever tried to 
obtain records from Dr. W. or, if those records had been 
deemed unavailable, other documentation of the treatment 
described by the veteran.  

Concerning cases in which service records are unavailable, it 
is stated in M21-1:  "Only when the service department 
indicates that all efforts to locate the [service] records 
have been exhausted and the request to the claimant does not 
result in receipt of other evidence can the case be routed to 
the rating activity for final rating action."  VA 
Adjudication Procedure Manual, M21-1, Part III, Paragraph 
4.29.  By this standard, the RO's April 2002 rating decision 
denying the claims was premature.

Accordingly, the claims must be remanded for the RO to carry 
out the required development of evidence.  The RO must 
complete the development of evidence that could show that the 
veteran injured his left hand during service reloading guns, 
as he has represented; that he was treated during service for 
both a left hand injury and for jungle rot of the left hand 
at the military facilities in the United States that he names 
in one or both of his formal claims, those of April 1986 and 
June 2001, and in Kyoto, Japan; and that he was treated in 
1947 after his separation from service in that year by a 
private physician, Dr. James W., for jungle rot of the left 
hand, as he has represented.

The Board notes that evidence corroborating the assertions of 
the veteran concerning injury and treatment during service 
appears to be needed because the record assembled so far does 
not show that he is a combat veteran.  For example, the 
decorations and awards listed on his DD-214 are not any that 
VA accepts as indicative of combat service.  See VA 
Adjudication Procedure Manual, M21-1, Part III, Paragraph 
5.14 (Change 105, August 12, 2003).  Therefore, unless 
development of evidence on remand shows that he is a veteran 
of "combat with the enemy" during which he could have 
sustained the alleged injury, or developed jungle rot, of his 
left hand, his own word will not be sufficient to prove that 
he did sustain the injury or incur the disease during 
service.  Cf. 38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 
3.304(d) (2003), VAOPGCPREC 12-99 (October 18, 1999).  

In this regard, the Board notes that in his June 2001 VA Form 
21-526, Application for Compensation, the veteran averred 
that his left hand injury happened during his service in 1945 
(between July and September).  This service is not verified 
by the record as it currently stands.  There is no indication 
in the record that the RO asked the veteran to complete NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data (Form 13055) or followed other procedures for 
verifying service set forth in M21-1.  On remand, the RO must 
take all action necessary to verify a period of active 
service by the veteran that includes the year 1945.

In addition to judicial precedent and established VA 
adjudication policy that must be adhered to in fire-related 
cases, the Veterans Claims Assistance Act of 2000 also 
requires that the record of these claims be developed.  See 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002) 
(the VCAA).  The VCAA, enacted on November 9, 2000, charges 
VA with a heightened duty to provide certain assistance and 
notice to claimants of VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002).  It is thus more 
favorable to claimants than was the former law.  New 
regulations have been promulgated implementing the new 
statute and, with the exception of certain provisions 
concerning applications to reopen previously denied claims, 
are effective from the date of the statute's enactment.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).

As the claims were pending when the VCAA was enacted, they 
must be developed and adjudicated within the framework 
established by this new law.  Recent judicial decisions have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  

The implementing regulation prescribes the content of the 
notice that VA should give to a claimant if it is unable to 
obtain records pertinent to the claim.  38 C.F.R. § 3.159(e).  

In undertaking the development of documentary evidence on 
remand, the RO must observe these provisions.  As discussed 
above, service medical records or substitutes for them and 
post-service medical records, particularly those dated soon 
after the time of the veteran's separation from service, are 
needed to substantiate the claims.  The Board notes that 
post-service medical records dated within one year after his 
separation from service showing arthritis of the left hand 
are needed before service connection for that condition, if 
not shown in service, could be established on the presumption 
that the veteran had the condition during service.  See 
38 C.F.R. §§ 3.307, 3.309 (2003).

Furthermore, the VCAA requires that claimants be provided 
with certain notice concerning the status of their claims.  
Under the VCAA, VA must notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.; Quartuccio.  The 
notice must clearly indicate that the claimant has one year 
from the date of the notice in which to identify or submit 
evidence in support of the claim.  38 U.S.C.A. § 5103; see 
Disabled American Veterans, 327 F.3d at 1348, 1353; Paralyzed 
Veterans of America (declaring 38 C.F.R. § 3.159(b)(1) 
inconsistent with the statute, and therefore invalid, insofar 
as it provides for adjudication of the claim if the claimant 
has not responded to the notice within 30 days).

On remand, the RO should assure that notice complying with 
the VCAA is given to the veteran.  Such notice necessarily 
must contain the advice and information cited by judicial 
precedent and VA Adjudication Manual, M21-1.  



The Board notes that neither of the August 2001 VA 
examination reports included an opinion as to whether the 
condition in concern was causally related to an injury or 
disease sustained in service.  For this reason alone, the 
examination reports are not sufficient to resolve the claims.  
However, whether a new VA examination is warranted for either 
claim will depend on whether evidence developed on remand 
shows the incidence during service of a pertinent injury or 
disease (or supports a presumption that had arthritis of the 
left hand during service).  Under the VCAA, VA has a duty to 
secure a medical examination or opinion if such is necessary 
to decide a claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  Under the VCAA, a need for a 
medical examination or opinion in the decision of the claim 
is considered to exist "if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) . 
. ."

(A) contains competent evidence that 
the claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and
	(B) indicates that the disability or 
symptoms may be associated with the 
claimant's active military, naval, or air 
service; but
	(C) does not contain sufficient 
medical evidence for the Secretary to 
make a decision on the claim.

38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  The August 2001 VA examination reports 
confirm disability of the left hand, degenerative arthritis, 
and may suggest that the veteran has a symptom of a skin 
disability of the left hand - - at this stage, and 
considering that development and notice have been 
insufficient thus far, the Board will resolve this point in 
favor of the claimant.  38 C.F.R. § 3.102 (2003).  After 
completing all other development of evidence on remand, the 
RO must decide whether a new VA examination is warranted for 
either claim under the VCAA.



Accordingly, this case is REMANDED for the following actions:

1.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate each of the claims.  The 
notice must contain all information and 
advice required in fire-related cases by 
M21-1, Part III, and by applicable 
judicial precedent.  Thus, the notice 
must be accompanied by NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data, and NA 
Form 13075, Questionnaire About Military 
Service, and must contain a request that 
the veteran complete and return these 
forms.  The notice must inform the 
veteran that he has one year from its 
date in which to identify or submit such 
material and must comply with section 
5103 of the VCAA in all other respects, 
see 38 U.S.C.A. § 5103 (West 2002), 
38 C.F.R. § 3.159(b) (2003), and satisfy 
the holdings of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Disabled 
American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as any controlling legal guidance 
issued after the date of this Board 
decision.  

2.  After receiving his completed NA 
Form 13075, Questionnaire About Military 
Service, attempt to obtain documentary 
evidence verifying or confirming that the 
veteran had active service during a 
period that included the year 1945, 
particularly July-September 1945.  Follow 
all procedures dictated by M21-1, Part 
III, and all requirements of the VCAA.  
Efforts to secure service 


records should continue until it is 
reasonably certain that they do not exist 
or that further efforts to obtain them 
would be futile.  

Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran and his 
representative regarding records or other 
documents that could not be obtained.  
Associate with the claims file all 
records or other documents obtained.

3.  After receiving his completed NA Form 
13055, Request for Information Needed to 
Reconstruct Medical Data, attempt to 
obtain documentary evidence confirming 
that the veteran injured his left hand 
during service in 1945, developed jungle 
rot of his left hand in 1947, and was 
treated at the military facilities 
identified in his April 1986 and June 
2001 VA Forms 21-526, Application for 
Compensation and at a facility or by a 
provider in Kyoto, Japan.

Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran and his 
representative regarding records or other 
documents that could not be obtained.  
Associate with the claims file all 
records or other documents obtained.

4.  In the notice referred to in 
Paragraph 1 or separately, write to the 
veteran and ask him to identify all post-
service treatment that he has received 
for the claimed conditions.  Regardless 
of whether he responds, attempt to obtain 
treatment records prepared by the 
physician, 


Dr. James W., whom the veteran named in 
his April 1986 VA Form 21-526, 
Application for Compensation.  

Document in the claims file the actions 
taken to secure this evidence and provide 
appropriate notice to the veteran and his 
representative regarding records or other 
documents that could not be obtained.  
Associate with the claims file all 
records obtained.

5.  Review the claims file and ensure 
that all development action required by 
the VCAA in addition to that requested 
above is completed for each of the 
claims.  

6.  Then, readjudicate the claims.  If a 
claim is not granted, the veteran should 
be issued a supplemental statement of the 
case.  The supplemental statement of the 
case should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the claim.  The veteran and 
his representative then should be given 
appropriate time in which to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





